Title: From Thomas Jefferson to Henry Dearborn, 12 August 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                            
                            Monticello Aug. 12. 07.
                        
                        I return you all the papers recieved in yours of the 9th. except Morrison’s letter on the subject of Alston,
                            which altho’ expressed to be confidential, I send to mr Hay under that injunction, merely for his information, should
                            there be other bearings on the same point. in my conscience I have no doubt as to his participation. to your papers I add
                            some others. particularly respecting the defence of St. Mary’s & Beaufort, that you may take them into consideration as
                            a part of the general subject of defence. I sincerely wish this business of levying duty on Creek goods could be stopped.
                            we have no right to make them contribute to the support of our government. the conduct of Capt. Isaac is nettling; but
                            what can we do while we are in the wrong? I wonder we hear nothing from Hawkins on the subject. I wish Govr. Harrison may
                            be able to have the murder of the Kaskaskian by the Kickapoo settled in the Indn. way. I think it would not be amiss for
                            him to bring over Decoign secretly by a douceur by which he is easily influenced. I think too that if the apprehension of
                            the murderer Red could be effected by our making up Harrison’s reward of 300. D. one thousand, it would be well laid out.
                            both the Indians & our own people want some example of Punishment for the murder of an Indian. with respect to the
                            Prophet, if those who are in danger from him would settle it in their own way, it would be their affair. but we should do
                            nothing towards it. that kind of policy is not in the character of our government, and still less of the paternal spirit
                            we wish to shew towards that people. but could not Harrison gain over the prophet, who no doubt is a scoundrel and only
                            needs his price. the best conduct we can pursue to countervail these movements among the Indians is to confirm our friends
                            by redoubled acts of justice & favor, & to endeavor to draw over the individuals indisposed towards us. the operations
                            we contemplate, should there be occasion for them, would have an imposing effect on their minds, & if succesful will
                            indeed put them entirely in our power. if no occasion arises for carrying these operations into effect, then we shall have
                            time enough to get the Indian mind to rights. I think it an unlucky time for Govr. Hull to press the purchase of their
                            lands, & hope he will not press it. that is the only point on which the Indians feel very sore towards us. if we have
                            war, those lands can not now be settled; if peace, any future moment will be more favorable.
                        I really believe that matters in the Chesapeake will remain quiet until further orders from England, and that
                            so soon as you have set all works of preparation into motion, your visit to your family & affairs may be safely made. be
                            so good as to inform me how I am to address letters which I wish to go to yourself personally during your absence. Wishing
                            you a happy meeting with your friends I salute you with affection & respect.
                        
                            Th: Jefferson
                            
                        
                    